     2:15-cv-04842-MBS     Date Filed 12/26/19   Entry Number 33   Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION

UNITED STATES OF AMERICA, and the        )
STATES OF CALIFORNIA, COLORADO,          )
CONNECTICUT, DELAWARE, FLORIDA,          )
GEORGIA, HAWAII, ILLINOIS, INDIANA,      )         C.A. No. 2:15-cv-04842-MBS
IOWA, LOUISIANA, MARYLAND,               )
MASSACHUSETTS, MICHIGAN,                 )
MINNESOTA, MONTANA, NEVADA,              )
NEW HAMPSHIRE, NEW JERSEY, NEW           )
MEXICO, NEW YORK, NORTH                  )
CAROLINA, OKLAHOMA, RHODE                )
ISLAND, TENNESSEE, TEXAS,                )
VIRGINIA, WASHINGTON, and the            )
DISTRICT OF COLUMBIA, ex rel.            )
GIBRAN AMEER, PHARM. D,                  )
                              Plaintiffs,)
                                         )
                   v.                    )
                                         )
RESMED INC. and RESMED CORP.,            )
                          Defendants. )
                                         )
                                         )
UNITED STATES OF AMERICA, and the        )
STATES OF CALIFORNIA, COLORADO,          )
CONNECTICUT, DELAWARE, FLORIDA, )                  C.A. No. 3:16-cv-00987-MBS
GEORGIA, HAWAII, ILLINOIS, INDIANA, )
IOWA, LOUISIANA, MARYLAND,               )
MASSACHUSETTS, MICHIGAN,                 )
MINNESOTA, MONTANA, NEVADA,              )
NEW JERSEY, NEW MEXICO, NEW              )
YORK, NORTH CAROLINA,                    )
OKLAHOMA, RHODE ISLAND,                  )
TENNESSEE, TEXAS, VERMONT,               )
VIRGINIA, WASHINGTON, WISCONSIN, )
and the DISTRICT OF COLUMBIA, ex rel.    )
THOMAS BAKER,                            )
                             Plaintiffs, )
                   v.                    )
                                         )
RESMED INC. and RESMED CORP.,            )
                          Defendants. )
                                         )
      2:15-cv-04842-MBS          Date Filed 12/26/19     Entry Number 33        Page 2 of 3




                 JOINT STIPULATION OF DISMISSAL OF ALL CLAIMS
                   BROUGHT ON BEHALF OF THE UNITED STATES

       Pursuant to Rule 41(a)(1) of the Federal Rules of Procedure and the qui tam provisions of

the False Claims Act, 31 U.S.C. § 3730(b)(1), and in accordance with the terms of the Settlement

Agreement between the United States, Relators Gibran Ameer and Thomas Baker (“Relators”),

and Defendants, the United States, on behalf of the United States and the Relators, stipulates to

the entry of an order: (1) dismissing all claims brought on behalf of the United States with

prejudice as to the United States for the claims within the Covered Conduct released in the

Settlement Agreement, and without prejudice as to any other claims; (2) dismissing with

prejudice as to Relators for all claims brought on behalf of the United States; (3) dismissing with

prejudice as to Relators for all claims brought on behalf of them.

       Relators, on behalf of themselves, their heirs, successors, attorneys, agents, and assigns,

stipulate that the Settlement Amount set forth in the Settlement Agreement with the United

States and the terms and conditions described therein are fair, adequate and reasonable under all

the circumstances, that they will not challenge the settlement pursuant to 31 U.S.C.

§3730(c)(2)(B), and that they expressly waive the opportunity for a hearing on any objection to

the Settlement Agreement pursuant to 31 U.S.C. § 3730(c)(2)(B).

       The United States and Relators respectfully request that the Court enter an order in the

form of the attached proposed order dismissing all claims brought on behalf of the United States.

       This stipulation does not seek the dismissal of the claims brought by Relators on behalf

of the states or Relators’ share of those claims.




                                                    2
     2:15-cv-04842-MBS   Date Filed 12/26/19   Entry Number 33         Page 3 of 3




                                    Respectfully submitted,

                                    A. LANCE CRICK
                                    Acting United States Attorney

                              By:   s/Tina Cundari
                                    Tina Cundari (#9679)
                                    Assistant United States Attorney
                                    1441 Main Street, Suite 500
                                    Columbia, South Carolina 29201
                                    803-929-3102
                                    tina.cundari@usdoj.gov


                              By:   s/Richard A. Harpootlian
                                    Richard A. Harpootlian
                                    Christopher P. Kenney
                                    Richard A. Harpootlian, PA
                                    1410 Laurel Street
                                    Columbia, SC 29201
                                    803-252-4848

                                    Attorneys for Relator Ameer


                              By:   s/Stephen S. Hasegawa
                                    Stephen S. Hasegawa
                                    Phillips & Cohen LLP
                                    2000 Massachusetts Ave.
                                    Washington, DC 20036
                                    202-833-1815

                                    Attorneys for Relator Baker

December 26, 2019




                                       3
